CANTY, J.
(dissenting). I concede that the assignment in question is void, as against the creditors of the assignor, for the reason that he cannot delegate his statutory power to select an assignee; but I see no reason why the assignor may not subscribe the deed of assignment by or through an attorney duly authorized by an instrument executed and acknowledged as the law requires the deed of assignment itself to be. As to delegating the power to determine or declare himself insolvent, there is nothing in the point. If the assignor is in fact insolvent, it is sufficient to support an assignment under the insolvency law of 1881. Whether it was he or his attorney who came to that conclusion is immaterial. But the question whether or not this assignment is void as to creditors is not in this case at all, and counsel have discussed, and the court is deciding, a moot case. The defendant is not a creditor of the assignor, but a debtor, and, in a suit brought against him by the assignee, he attacks the assignment as void. If the assignment .is good as between the assignor and assignee, it is good as against defendant, whether it is void as to creditors or not.
On the authority of cases cited by the majority, they concede that a party may by his attorney make a common-law assignment. Such an assignment is still good as between the parties, though not good as against creditors. But even though, as to the creditors, the assignment may be void at common law and under the statute, it will still be good as between the parties. Burrill, Assignm. § 354. This is true even though the assignment is, as to creditors, void on its face. Thus, where the statute declared-an assignment void as to creditors unless the deed of assignment was recorded within 30 days after the execution thereof, it was held, where the deed was not recorded within the prescribed time, that the assignment was good between the parties. Stewart v. McMinn, 5 Watts & S. 100; Seal v. Duffy, 4 Pa. St. 274. So where, under the statute, the assignment was void for the want of a proper affidavit as to the list of creditors, it was held good as between the parties. Chattanooga v. Adams, 81 Ga. 319, 6 S. E. 695, So, when, under the statute, the assignment was void by reason of a *419defect in the justification of sureties, it was held valid as between the parties, and passed the title to the property to the assignee. Rumery v. McCulloch, 54 Wis. 565, 12 N. W. 65. So, when an assignee for the benefit of creditors sold the assigned property on credit, it was held that the validity of the sale could not be questioned by the purchaser, or by any one but creditors. Becker v. Holm, 89 Wis. 86, 61 N. W. 307. So, where the assignee’s bond wholly failed to comply with the statute, it was held to be a good common-law bond, as between the parties, and that the sureties were liable. Andrews v. Ford, 106 Ala. 175, 17 South. 446.
I have not been able to find any case where an assignment was ever held void for failure to comply with statutory requirements, except when attacked by a creditor. G. S. 1894, § 4227, does not change the rule that an assignment which does not comply with the statute is merely voidable as to creditors. See Aberle v. Schlichenmeir, 51 Minn. 1, 52 N. W. 974, and Olson v. O’Brien, 46 Minn. 87, 48 N. W. 453. The fact that the assignment was not made for 40 days after the execution of the power of attorney has, at most, no greater effect than to make the assignment a partial one; and, as between the parties, it passed to the assignee all the unexempt property which the assignor had at such time as the assignment should have been made under the power, but not, perhaps, such property as he thereafter acquired. The position of the majority, that when Merriman, the original assignee, resigned, and the court appointed plaintiff in his stead, the title to the assigned property did not pass to the latter, is also untenable. A court of equity has power to remove an assignee and appoint another, even though the assignment is void as to creditors. Geisse v, Beall, 3 Wis. 367.